  

OPTION AGREEMENT

 

Option Agreement (the “Option Agreement” or “Agreement”) made this __21st __ day
of October, 2013, by and between Regent 33rd Realty Corp., with an address c/o
Zane and Rudofsky, 601 West 26th Street, Suite 1315, New York, New York 10001
("Seller"), and RCI Holdings Inc., with an address RCI Holdings Inc., 10959
Cutten Road, Houston, Texas 77066 ("Purchaser").

 

WITNESSETH :

 

Whereas, Seller is the owner and holder of a fee simple estate in and to that
certain real property, with building and improvements thereon, located at 50
West 33rd Street, New York, New York (the “Premises”);

 

Whereas, Purchaser and Seller had previously entered into an Agreement of Sale
dated December 6, 2012 (the “December PSA”) for the sale by Seller and purchase
by Purchaser of the Premises,

 

Whereas, the December PSA was amended and modified by that Amendment to Purchase
and Sale Agreement dated May 21, 2013 (the May 21, 2013 Amendment to Purchase
and Sale Agreement, together with the December PSA is hereinafter referred to as
the “Original PSA”);

 

 

 

 

Whereas, simultaneously with the execution and delivery of this Agreement,
Purchaser and Seller will enter into the Cancellation and Termination of the
Purchase and Sale Agreement (the “Termination of Original PSA”);

 

Whereas, simultaneously with the execution and delivery of this Agreement,
Seller shall transfer approximately 39,006 zoning and development rights
relating to the Premises (the “Air Rights”) to Purchaser, or its assignee,
pursuant to the terms that certain Air Rights Purchase and Sale Agreement (the
“Air Rights PSA”) and shall Purchaser shall cause Seller to receive the sum of
Thirteen Million and 00/100 ($13,000,000.00) Dollars (the “Air Rights Payment”)
[For the purposes of this Option Agreement the term “Air Rights” shall include
all rights transferred pursuant to, or as a result of the Air Rights PSA.];

 

Whereas, provided that Seller receives the entire Air Rights Payment, without
set-off or deduction, then, in such event, Seller is willing to grant to
Purchaser the exclusive right and option to purchase Seller’s interest in the
Premises;

 

Whereas, Purchaser desires to acquire the exclusive right and option to purchase
Seller’s interest in the Premises.

 

Now Therefore, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

2

 

 

1.          Grant of Option.         Seller hereby grants to Purchaser the
exclusive right and option to purchase Seller’s interest in the Premises (the
“Purchase Option”) for a total purchase price of Ten Million and 00/100
($10,000,000.00) Dollars on the terms and conditions set forth in the Purchase
and Sale Agreement attached hereto and made a part hereof as Exhibit A (the
“Purchase Agreement”). This Purchase Option shall continue in full force and
effect from the date hereof until midnight on the 30th day of September, 2018
(the “Option Expiration Date”).

 

2.          Air Rights Transfer.         Purchaser acknowledges and understands
that its right to purchase the Premises shall not include the Air Rights being
sold and transferred pursuant to the Air Rights PSA, and that such sale and
transfer will limit Purchaser’s ability to develop the Premises. Purchaser
further acknowledges that the Ten Million ($10,000,000) Dollars purchase price
for the Premises takes into consideration the sale and transfer of the Air
Rights and receipt by Seller of the Air Rights Payment.

 

3.          Exercise of Option.         In order to exercise the Purchase Option
on or before the Option Expiration Date, Purchaser shall deliver to Seller
written notice of its election of the Purchase Option (the “Option Notice”).
Upon receipt of the Option Notice, Seller shall be bound by the terms of the
Purchase Agreement and the parties shall close in accordance with the Purchase
Agreement.

 

3

 

 

4.          Termination.

 

(i)          At any time prior to the exercise of the Purchase Option, Purchaser
may, for any reason, terminate this Option Agreement by sending written notice
to Seller (the “Termination Notice”). Upon receipt by Seller of the Termination
Notice, this Option Agreement and the Purchase Agreement shall be deemed
terminated and shall be of no further force and effect. Furthermore, in the
event that Purchaser fails to deliver the Option Notice on or before the Option
Expiration Date, this Option Agreement shall be deemed terminated and the
Purchase Agreement shall be of no further force and effect.

 

(ii)         In the event (a) Purchaser or Seller terminates this Option
Agreement (b) Purchaser fails to serve the Option Notice in a timely manner,
and/or (c) Purchaser fails to closer under the terms of the Purchase Agrement,
then, in any such event, Purchaser, which previously waived and relinquished its
right to one-half of the Deposit under the Original PSA, shall be deemed to have
forever waived and relinquished its right to the balance of the Deposit under
the Original PSA.

 

5.          Casualty. In the event the Premises are damaged by fire, flood,
storm, vandalism or in any manner during the period between date hereof and the
Option Expiration Date and provided and on condition that Seller’s insurance
carrier fully complies with its contractual obligations to compensate Seller for
the damages it incurred by reason of such fire, flood, storm or vandalism, then,
in such event, Seller shall be obligated to restore the Premises to a condition
that is reasonably similar in all material respects to the condition that
existed prior to such event and the Purchase Option shall not be affected in any
manner.

 

4

 

 

6.          Memorandum.         Simultaneously herewith, Purchaser and Seller
have executed and delivered to Purchaser’s attorney, (i) a memorandum of this
Agreement, a copy of which is attached hereto as Exhibit B (the "Option
Memorandum") and (ii) (x) a completed and duly executed New York City Real
Premises Tax Return (the "Option RPT"), and (y) a completed and duly executed
New York State Combined Real Estate Transfer Tax Return and Credit Line Mortgage
Certificate (the "Option TP-584"), sufficient in form to permit recording of the
Option Memorandum. The Option Memorandum, the Option RPT, the Option TP-584 and
any other such documents (collectively, the "Memorandum Documents") shall be
recorded or otherwise disposed of in accordance with the terms of this
Agreement. Purchaser shall be responsible for all costs incurred in connection
with the recording or filing of the Memorandum Documents. Notwithstanding the
foregoing, each party shall bear its own legal costs in connection with the
recording of the Option Memorandum. In the event Purchaser (i) terminates this
Option Agreement, and/or (ii) fails to serve the Option Notice in a timely
nammer, and/or (iii) fails and/or refuses to timely close under the terms and
conditions of the Purchase Agreement, then, in any such event, Purchaser shall
execute such documents as may be reasonably required by Seller to cancel, of
record, the Memorandum Documents.

 

5

 

 

7.          Notices.         All notices, demands, requests or other
communications (collectively, “Notices”) required to be given or which may be
given hereunder shall unless otherwise provided herein be in writing and shall
be sent by (i) national overnight delivery service, or (ii) facsimile
transmission (provided that the original shall be simultaneously delivered by
national overnight delivery service or personal delivery), or (iii) personal
delivery, addressed as follows:

 

(a)          If to Seller:

 

Mr. Jack Elo

Elo Organization

42 West 48th Street

New York, New York 10036

Facsimile: (212) 997-5539

 

with copies to:

 

Zane and Rudofsky

The Starrett Lehigh Building

601 West 26th Street, Suite 1315

New York, New York 10001

Attention: Eric S. Horowitz, Esq.

Facsimile: (212) 541-5555

 

(b)          If to Purchaser:

RCI Holdings Inc.

10959 Cutten Road, Houston, Texas 77066

Facsimile: (281) 397-6730

with a copy to:

 

Meister Seelig & Fein LLP

 

6

 

 

Two Grand Central Tower

140 East 45th Street, 19th Floor

New York, New York 10017

Attention: Matthew E. Kasindorf, Esq.

Facsimile: (646) 539-3658

 

Any Notice so sent by overnight delivery service or personal delivery shall be
deemed given on the date of receipt or refusal as indicated on the return
receipt, or the receipt of the national overnight delivery service or personal
delivery service. Any Notice sent by facsimile transmission shall be deemed
given when received as confirmed by the telecopier electronic transmission
report. A Notice may be given either by a party or by such party’s attorney.
Seller or Purchaser may designate, by not less than five (5) business days’
notice given to the others in accordance with the terms of this Section,
additional or substituted parties to whom Notices should be sent hereunder.

 

8.          Representations and Warranties.

 

a)Seller represents and warrants to Purchaser as of the date hereof that:

 

i.            Seller has all requisite power and authority to enter into this
Option Agreement and to perform its obligations thereunder.

 

ii.         Seller has duly executed and delivered the Option Agreement and it
constitutes a valid and binding obligation of Seller, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium and similar laws effecting creditors rights
generally.

 

7

 

 

iii.         The execution and delivery of the Option Agreement has been duly
and validly authorized by Seller and no other entity proceedings on the part of
Seller are necessary to authorize the Option Agreement, or to consummate the
transactions contemplated thereby.

 

iv.         Seller is not a party to any management agreements, maintenance,
union, employment or service contracts, pertaining to the Premises which will be
binding upon Purchaser from and after the Purchase Closing Date.

 

v.           There are no leases, subleases, occupancy agreements, possession
agreements or licenses of whatever type or kind on or affecting the Premises,
except for the Triple Net Lease, dated February 3, 2003, by and between Seller,
as Landlord, and Peregrine Enterprises Inc., as Tenant, as amended. Provided and
on condition that the Triple Net Lease is still in full force and effect and the
tenant thereunder is not in default under the terms and conditions of same,
beyond any applicable cure period, then, in such event, Seller shall not enter
into any new leases, subleases, occupancy agreements, possession agreements or
licenses of whatever type or kind on or affecting the Premises while the
Purchase Option is in full force and effect.

 

8

 

 

vi.         To Seller's knowledge, there is no action, suit or proceeding
pending or threatened against or affecting Seller or the Premises before any
court or any governmental, administrative, regulatory, adjudicatory, or
arbitrative body or agency of any kind regarding the ownership, use or
possession of the Premises or which would adversely affect performance by Seller
of its obligations pursuant to and as contemplated by other terms and provisions
of the Option Agreement.

 

b)Purchaser represents and warrants to Seller that as of the date hereof that:

 

i.            Purchaser has all requisite power and authority to enter into this
Option Agreement and to perform its obligations thereunder.

 

ii.         Purchaser has duly executed and delivered this Option Agreement. The
Option Agreement constitutes a valid and binding obligation of Purchaser,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium and similar laws
effecting creditors rights generally.

 

iii.         The execution and delivery of the Option Agreement has been duly
and validly authorized by Purchaser and no other corporate or partnership
proceedings on the part of Purchaser are necessary to authorize the Option
Agreement or to consummate the transactions contemplated thereby.

 

iv.         No consent of any person, entity or other party and no notice to,
authorization, consent or approval of, filing with, or other action by, any
governmental or regulatory agency, body or authority is necessary for the
execution, delivery or performance of the Option Agreement or the consummation
of the transactions contemplated thereby.

 

9

 

 

v.           The execution, delivery and performance by Purchaser of the Option
Agreement and the consummation of the transactions contemplated thereby (A) will
not violate any provision of any applicable laws, statutes, codes, treaties,
permits, decrees, ordinances, orders, rules, regulations and requirements of any
governmental or regulatory agency, body or authority, (B) will not violate any
provision of the formation or entity documents of Purchaser and (C) will not
violate any provision of, or constitute (with or without due notice or lapse of
time or both) a breach of or default under, or result in the creation or
imposition of any lien on any asset of Purchaser pursuant to the provisions of,
any mortgage, deed of trust, indenture, contract, agreement or other undertaking
to which Purchaser is a party or which is binding upon Purchaser or upon any of
its assets or properties.

 

The representations and warranties contained in this Section shall survive the
execution and delivery of this Agreement.

 

9.          Covenants of Seller.         During the period from the date hereof
until the termination of the Purchase Option in accordance with this Agreement,
Seller shall not (i) encumber or transfer any development rights appurtenant to
the Premises (except for the sale and transfer of the Air Rights pursuant to the
Air Rights PSA) and/or (ii) amend or modify (other than non-material amendments
or modifications, or amendments and/or modifications which do not survive the
Closing) or renew any contract that would be binding on Purchaser.

 

10

 

 

10.         Broker.         Purchaser and Seller each represent to each other
that it has not dealt with any broker, finder or like agent in connection with
this transaction. Purchaser and Seller hereby indemnify and holds the other
party harmless from and against any and all claims for any commission, fee or
other compensation by any person or entity who shall claim to have dealt with
either party in connection with this transaction and for any and all costs
incurred by the other party in connection with any such claims including,
without limitation, reasonable attorneys' fees and disbursements. The provisions
of this Section shall survive the exercise of the Purchase Option or the
expiration or termination of this Option Agreement.

 

11.         Assignment.         Purchaser may not, and shall not assign this
Option Agreement without the prior written consent of Seller in each instance,
which may be withheld for any or no reason whatsoever. Any attempted assignment
without the prior written consent of Seller shall be null and void.
Notwithstanding the foregoing, Purchaser shall have the right to assign this
Option Agreement to an entity controlled by Eric S. Langan (or a successor
thereto) without the consent of the Seller. In such event, the assignee shall be
deemed the purchaser under the Purchase Agreement.

 

12.         Miscellaneous.

 

a)   All oral or written statements, representations, promises, and agreements
of Seller and Purchaser are merged into and superseded by this Option Agreement,
which alone fully and completely expresses their understanding as to the option
rights granted hereunder.

 

11

 

 

b)   This Option Agreement may not be altered, amended, changed, waived, or
modified in any respect or particular unless the same shall be in writing signed
by Seller and Purchaser. No waiver by any party of any breach hereunder shall be
deemed a waiver of any other or subsequent breach.

 

c)   This Option Agreement shall be governed by the laws of New York. If any
provisions hereof shall be unenforceable or invalid, such unenforceability or
invalidity shall not affect the remaining provisions of this Agreement.

 

d)   The parties hereto agree to submit to personal jurisdiction in the State of
New York in any action or proceeding arising out of this Agreement and, in
furtherance of such agreement, the parties hereby agree and consent that without
limiting other methods of obtaining jurisdiction, personal jurisdiction over the
parties in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in New York and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the parties by registered or certified mail to
or by personal service at the last known address of the parties, whether such
address be within or without the jurisdiction of any such court.

 

e)   Seller hereby irrevocably designates its counsel, Zane and Rudofsky, as its
agent for service of process in connection with any matter relating to this
Agreement. Purchaser hereby irrevocably designates its counsel, Meister, Seelig
& Fein as its agent for service of process in connection with any matter
relating to this Agreement.

 

12

 

 

f)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their permitted assigns.

 

13.         Litigation.         In the event of any litigation between the
parties hereto to enforce any of the provisions of this Option Agreement or any
right of either party hereto, the substantially non-prevailing party to such
litigation shall pay to the substantially prevailing party all costs and
expenses, including reasonable attorneys’ fees and disbursements, incurred
herein by the substantially prevailing party in and as part of the judgment
rendered in such litigation. The provisions of this Section 13 shall survive the
termination hereof, the execution of the Purchase and Sale Agreement, the
termination of the Purchase Agreement and/or the closing under the Purchase
Agreement.

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Option Agreement to be
executed the day and year first above written.

 

  REGENT 33rd REALTY CORP.       By: /s/ Jack Elo     Jack Elo, President

 

13

 

 

  RCI HOLDINGS INC.       By: /s/ Eric S. Langan     Eric S. Langan, President

 

14

 

     

EXHIBIT A

  

PURCHASE AND SALE AGREEMENT

 

Between

 

REGENT 33rd REALTY CORP.,

 

SELLER,

 

and

 

RCI HOLDINGS INC.

 

PURCHASER.

 

Premises:

50 West 33rd Street,

New York, New York

 

(As more particularly described

in Schedule A hereto)

 

Dated: ________________, 201_

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. DEFINITIONS. 2 2. PURCHASE AND SALE. 3 3. PURCHASE PRICE,
initial payment AND DEPOSIT. 3 4. STATUS OF TITLE. 6 5. TITLE INSURANCE; LIENS.
6 6. APPORTIONMENTS. 9 7. COVENANTS OF SELLER. 10 8. CONDITIONS TO CLOSING. 11
9. CONDITION OF THE PROPERTY; REPRESENTATIONS. 13 10. DAMAGE AND DESTRUCTION. 16
11. BROKERS AND ADVISORS. 17 12. TAX REDUCTION PROCEEDINGS. 18 13. TRANSFER
TAXES AND TRANSACTION COSTS. 18 14. DELIVERIES TO BE MADE ON THE CLOSING DATE.
19 15. CLOSING DATE. 21 16. NOTICES. 21 17. DEFAULT BY PURCHASER OR SELLER. 23
18. HAZARDOUS MATERIALS. 24 19. ENTIRE AGREEMENT. 25 20. AMENDMENTS. 25 21.
WAIVER. 25 22. SECTION HEADINGS. 25 23. GOVERNING LAW. 26 24. PARTIES;
ASSIGNMENT AND RECORDING. 26 25. FURTHER ASSURANCES. 26 26. THIRD PARTY
BENEFICIARY. 26 27. JURISDICTION AND SERVICE OF PROCESS. 26 28. WAIVER OF TRIAL
BY JURY. 27 29. MISCELLANEOUS. 27

 

- i -

 

 

 

TABLE OF CONTENTS

(continued)

 

 

    Page       30. ATTORNEYS’ FEES. 27 31. LIKE-KIND EXCHANGE. 28 32.
PURCHASER’S TITLE COMPANY 28

 

 

Schedules     A Schedule of Property B List of Personalty     Exhibits     1
Escrow Agent's Wire Instructions 2 Bargain and Sale Deed Without Covenants 3
Form of Bill of Sale 4 FIRPTA Affidavit 5 Assignment and Assumption Agreement

 

- ii -

 

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) made as of the ____ day of
_________, ____, between REGENT 33rd REALTY CORP. (f/k/a Regent Photo Video
Electronic, Inc.), having an address c/o Zane and Rudofsky, 601 West 26th
Street, Suite 1315, New York, New York 10001 (“Seller”) and RCI Holdings Inc,
having an address at 10959 Cutten Road, Houston, Texas 77066 (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller is owner and holder of a fee simple estate in and to that
certain piece and parcel of land more particularly described in Schedule A
annexed hereto and known as 50 West 33rd Street, New York, New York (the
“Land”), together with all improvements located thereon, and all fixtures,
machinery equipment and other personal property attached thereto or used in
connection therewith, if any, except to the extent owned by Tenant (as
hereinafter defined) (collectively, the “Building”); the Building together with
the Land and all right, title and interest of Seller, if any, in and to all
leases, easements, licenses, rights of way, privileges, appurtenances, and other
rights pertaining to the Land being sometimes referred to hereinafter as the
“Premises”);

 

WHEREAS, Seller desires to sell the Property (as hereinafter defined) to
Purchaser, and Purchaser desires to purchase the Property from Seller, upon and
subject to the terms and conditions of this Agreement;

 

WHEREAS, Purchaser and Seller have entered into an Option Agreement dated
October 21, 2013 (the “Option Agreement”) whereby Purchaser was given the
exclusive right to purchase the Premises on the terms and conditions set forth
in this Agreement;

 

WHEREAS, Purchaser’s affiliate, is presently the tenant of the entire Building
pursuant to that certain Triple Net Lease dated February 3, 2003, by and between
Seller, as landlord, and Peregrine Enterprises Inc. (the “Tenant”), as tenant,
as amended, modified and/or assigned (the “Triple Net Lease”) pursuant to which
Tenant is the tenant of the entire Building and responsible for all maintenance,
costs and expenses associated with the Building, including, but not limited to
real estate taxes, water charges, and the removal of violations;

 

WHEREAS, as a result of the Triple Net Lease and the occupancy of the entire
Building by Tenant, Purchaser is fully familiar with all aspects of the
Property; and

 

WHEREAS, except as otherwise specifically set forth in this Agreement, Purchaser
has agreed to purchase the Premises, “as is”, subject to all violations, liens,
easements and all other matters set forth herein.

 

NOW, THEREFORE, in exchange for the mutual covenants and agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the parties hereto covenant and agree as
follows:

 

1.          DEFINITIONS:

 

Adjourned Closing Date Section 5(c)(v) Adjusted Purchase Price Section 3(c)

 

 

 

  

Agreement Preamble Apportionment Date Section 6(a) Bankruptcy Law Section
8(a)(ix) Broker Section 11(a) Building Recitals Business Day Section 29(c)
Closing Section 15(a) Closing Date Section 15(a) Commitment Section 5(c)(i)
Deposit Section 3(a) ERISA Section 9(f)(ii) Escrow Agent Section 3(a) Exculpated
Parties Section 9(a)(i) Land Recitals Limitation Period Section 9(e) Must Cure
Item Section 5(c)(iii) New Closing Notice Section 5(f) Non-Objectionable
Encumbrances Section 5(c)(v) Notices Section 16(a) Option Agreement Recitals    
Permitted Encumbrances Section 5(a) Personalty Section 2(a) Premises Recitals
Property Section 2(a) Property Taxes Section 6(b) Purchase Price Section 3
Purchaser Preamble Representation(s) Section 9(c) Scheduled Closing Date Section
15 Seller Preamble Seller’s Actual Knowledge Section 9(d) Surveys Section
5(c)(ii) Taking Section 8(a)(vii) Tenant Recitals Title Cure Period Section
5(c)(v) Title Objection Section 5(c)(iii) Transfer Taxes Section 13(a) Transfer
Tax Laws Section 13(a) United States Person Section 9(c)(viii) Utilities Section
6(c) Violations Section 5(i)

 

- 2 -

 

 

2.          PURCHASE AND SALE:

 

(a)          Seller shall sell, assign and convey to Purchaser, and Purchaser
shall purchase and assume from Seller, subject to the terms and conditions of
this Agreement; (i) the Premises; (ii) all of Seller’s right, title and interest
in, to and to the fixtures, furnishings, furniture, equipment, machinery,
inventory, appliances and other tangible and intangible personal property, if
any (iii) all of Seller’s right, title and interest in, to and under any
warranties, permits, licenses, certificates of occupancy, and approvals relating
to the Premises, if any (iv) all of Seller’s right, title and interest in, to
and under any service, maintenance, supply and other contracts relating to the
operation, maintenance and construction of the Premises, if any (v) all of
Seller’s right, title and interest in, to and under any warranties, if any,
issued by any manufacturers and contractors in connection with construction or
installation of equipment included as part of the Premises, to the extent
applicable, available and transferable (vi) all of Seller’s right, title and
interest in, to and under any easements and rights of way appurtenances, strips,
gores and other rights, if any, pertaining to the Premises (vii) all of Seller’s
right title and interest in, and to zoning and development rights, if any, and
other general intangibles, if any, relating to the Premises and (viii) the
fixtures, equipment and machinery, if any, and appliances and other personal
property, if any, owned by Seller, located at the Premises and listed on
Schedule B hereto (the “Personalty”). The items described in clauses (i), (ii),
(iii), (iv), (v), (vi) (vii) and (viii) above shall be referred to herein
collectively as the “Property”.

 

(b)          The parties hereto acknowledge and agree that the value of the
Personalty, if any, is de minimis and that no part of the Purchase Price is
allocable thereto. Although it is not anticipated that any sales tax shall be
due and payable, Purchaser agrees that if a sales tax is due, Purchaser will pay
any and all State of New York and City of New York sales and/or compensating use
taxes imposed upon or due in connection with the transactions contemplated
hereunder under any applicable laws of State of New York or City of New York,
and shall defend and indemnify Seller from and against any and all claims and
expenses (including, but not limited to, reasonable attorney’s fees) associated
therewith or relating thereto. The parties further agree that Seller shall not
be obligated to remove any property from the Premises and may leave all
personalty at the Premises that Seller deems fit. All such personalty shall be
deemed abandoned by the Seller as of the Closing Date.

 

(c)          Reference is made to the Option Agreement. Terms not otherwise
defined herein shall have their respective meanings set forth in the Option
Agreement.

 

3.          PURCHASE PRICE, INITIAL PAYMENT AND DEPOSIT:

 

The purchase price to be paid by Purchaser to Seller for the Property (the
“Purchase Price”) is Ten Million ($10,000,000) Dollars, subject to adjustment
credits, if any, as provided in this Agreement, payable as set forth below:

 

(a)          Purchaser has previously delivered a deposit to Zane and Rudofksy,
as escrow agent (“Escrow Agent”) the aggregate sum of Seven Hundred Fifty
Thousand ($750,000.00) (the “Deposit”), of which $375,000.00 (the “Released
Deposit”) was previously released to the Seller and of which $375,000.00 remains
in escrow (the “Remaining Deposit”). Purchaser hereby confirms that it, forever,
unconditionally and irrevocably waives and relinquishes any and all right, title
and interest in and/or to the Released Deposit. However, Purchaser shall still
be entitled to a credit for the full amount of the Deposit at the Closing.

 

- 3 -

 

 

(b)          (i)          the Remaining Deposit shall remain in an interest
bearing money market account at Signature Bank, or such other bank as the Escrow
Agent may designate, it being agreed that the Escrow Agent shall not be liable
for (y) any loss of such investment (unless due to Escrow Agent’s gross
negligence or willful misconduct) or (z) any failure to attain a favorable rate
of return on such investment. Escrow Agent shall deliver the Deposit to Seller
or to Purchaser, as the case may be, under the following conditions:

 

(1)         The Remaining Deposit shall be delivered to Seller at the Closing as
a credit against the Purchase Price (with the Released Deposit) upon receipt by
Escrow Agent of a statement executed by Seller and Purchaser authorizing the
Remaining Deposit to be released; or

 

(2)         The Remaining Deposit shall be delivered to Purchaser or Seller as
directed by joint written instructions of Seller and Purchaser, or as ordered by
a court of competent jurisdiction or other dispute resolution forum.

 

(ii)         If litigation is commenced between Seller and Purchaser, Escrow
Agent shall have the right, but not the obligation, to deposit the Remaining
Deposit with the clerk of the court in which said litigation is pending and
Escrow Agent shall also have the right, but not the obligation, to take such
other and/or additional affirmative steps as Escrow Agent may elect, in Escrow
Agent’s sole discretion, in order to terminate Escrow Agent’s duties hereunder,
including but not limited to commencing an action for interpleader, the costs
and Escrow Agent’s legal fees in connection therewith to be borne by whichever
of Seller or Purchaser is the losing party in such interpleader action. Escrow
Agent may act as attorney for the Seller in any litigation arising out of or
relating to this Purchase and Sale Agreement, the Premises and/or the Triple Net
Lease.

 

(iii)        Escrow Agent may rely and act upon any instrument or other writing
reasonably believed by Escrow Agent to be genuine and purporting to be signed
and presented by any person or persons purporting to have authority to act on
behalf of Seller or Purchaser, as the case may be, and shall not be liable in
connection with the performance of any duties imposed upon Escrow Agent by the
provisions of this Agreement, except for Escrow Agent’s own gross negligence,
willful misconduct or default. Escrow Agent shall have no duties or
responsibilities except those set forth herein. Escrow Agent shall not be bound
by any modification, cancellation or rescission of this Agreement unless the
same is in writing and signed by Purchaser and Seller, and, if Escrow Agent’s
duties hereunder are affected, unless Escrow Agent shall have given prior
written consent thereto. Escrow Agent shall be reimbursed by Seller and
Purchaser for any expenses (including reasonable legal fees and disbursements of
outside counsel), including all of Escrow Agent’s fees and expenses with respect
to any interpleader action or other action, legal fees or expenses incurred in
connection with this Agreement, and such liability shall be joint and several;
provided, however, that, as between Purchaser and Seller, the prevailing party
in any dispute over the Remaining Deposit shall be entitled to reimbursement by
the losing party of any such expenses paid to Escrow Agent. In the event that
Escrow Agent shall be uncertain as to Escrow Agent’s duties or rights hereunder,
or shall receive instructions from Purchaser or Seller that, in Escrow Agent’s
opinion, are inconsistent with each other or in conflict with any of the
provisions hereof, Escrow Agent shall be entitled to hold the Remaining Deposit
and may decline to take any other action. After delivery of the Remaining
Deposit in accordance herewith and except as provided in this subparagraph
(iii), Escrow Agent shall have no further liability or obligation of any kind
whatsoever.

 

- 4 -

 

 

(iv)        Escrow Agent shall have the right at any time to resign upon ten
(10) business days’ prior notice to Seller and Purchaser. Seller and Purchaser
shall jointly select a successor Escrow Agent and shall notify Escrow Agent of
the name and address of such successor Escrow Agent within ten (10) business
days after receipt of notice of Escrow Agent of its intent to resign. If Escrow
Agent has not received notice of the name and address of such successor Escrow
Agent within such period, Escrow Agent shall have the right to select on behalf
of Seller and Purchaser a bank or trust company or national title insurance
company with offices in New York, New York to act as successor Escrow Agent
hereunder. At any time after the ten (10) business day period, Escrow Agent
shall have the right to deliver the Remaining Deposit, and the interest accrued
thereon, to any successor Escrow Agent selected hereunder, provided such
successor Escrow Agent shall execute and deliver to Seller and Purchaser an
assumption agreement whereby it assumes all of Escrow Agent’s obligations
hereunder. Upon the delivery of all such amounts and such assumption agreement,
the successor Escrow Agent shall become the Escrow Agent for all purposes
hereunder and shall have all of the rights and obligations of the Escrow Agent
hereunder, and the resigning Escrow Agent shall have no further responsibilities
or obligations hereunder.

 

(v)         The interest earned on the Remaining Deposit shall be treated as
part of and delivered to the party entitled to receive the Deposit as provided
in this Agreement; provided, however, that if the Seller receives the interest
such interest shall not be treated as a credit against the Purchase Price. The
party receiving such interest shall pay any income taxes thereon. Seller’s and
Purchaser’s taxpayer identification numbers are as follows:

 

Seller: ______________; Purchaser: _____-______________.

 

(c)          At the Closing, Seller shall be entitled to retain the Remaining
Deposit and Purchaser shall deliver the balance of the Purchase Price (i.e., the
Purchase Price less the Deposit) to Seller, as adjusted pursuant to Section 6
and any provision hereof entitling Purchaser to credit(s) against the Purchase
Price (such balance as adjusted, the “Adjusted Purchase Price”).

 

(d)          At Closing, Purchaser shall pay the Adjusted Purchase Price to
Seller, in accordance with Seller’s written instructions by (a) bank checks
payable to Seller or Seller’s designee drawn on a nationally recognized bank
which is a member of the New York Clearing House Association and/or (b) by wire
transfers in immediately available federal funds to bank accounts designated, in
writing, by Seller.

 

- 5 -

 

 

(e)          Seller may use any or all of the Purchase Price to satisfy existing
mortgages, if any, on the Premises. Purchaser hereby requests, and Seller hereby
agrees to use its best efforts to obtain an assignment of any existing mortgage
on the Premises to Purchaser’s lender. All costs, fees and expenses, including
but not limited to any legal fees charged by any mortgagee(s), in providing such
assignment shall be borne solely by Purchaser.

 

The provisions of this Section 3 shall survive the Closing or termination of
this Agreement.

 

4.          STATUS OF TITLE:

 

Subject to the terms and provisions of this Agreement, Seller’s fee simple title
to the Property shall be sold, assigned and conveyed by Seller to Purchaser, and
Purchaser shall accept and assume same, subject only to all Permitted
Encumbrances (as hereinafter defined). Except as expressly set forth herein,
Seller shall not be obligated to incur any expense or liability to cure, remedy
or remove any actual or alleged defect in, or cloud on title and/or to otherwise
render title marketable and/or insurable.

 

5.          TITLE INSURANCE; LIENS:

 

(a)          All usual and customary Schedule B “exceptions”, violations and/or
notices in the Commitment (as hereinafter defined) and any and all other
existing (but not disclosed) and/or new violations issued through and including
the Closing Date shall be deemed to be “Permitted Encumbrances,” as to which
Purchaser agrees to accept title subject to, without any reduction in, or credit
to the Purchase Price.

 

(b)          The following shall also be Permitted Encumbrances:

 

(i)          The possible absence of a Certificate of Occupancy for the
Building;

 

(ii)         Variations between or among: (x) the Certificate of Occupancy
and/or (y) other records of The City of New York and/or (z) the actual
structures, actual room counts, or actual uses or occupancies provided same do
not render title to the Property uninsurable at regular rates without the
payment of additional premiums;

 

(iii)        Variations between and new or existing surveys and/or the
descriptions contained in any prior Deeds and/or the Commitment (as hereinafter
defined), on the one hand, and any Tax Maps or other municipal records, on the
other hand provided same do not render title to the Property uninsurable at
regular rates without the payment of additional premiums;

 

(iv)        Any and all other violations of, conditions imposed by, and/or
non-compliance with: any federal, New York State or New York City statute, rule,
regulation, or code, relating to zoning or use and occupancy applicable to any
Building, including, but not limited to, all violations relating the elevators
and boilers;

 

(v)         All present and future building, zoning, subdivision, landmark,
historic, wetlands, fire and safety restrictions, regulations, laws, ordinances,
resolutions and orders of any State, municipal or other governmental authorities
having jurisdiction over the Premises or the use or improvement thereof;

 

- 6 -

 

 

(vi)        Any and all recorded covenants, restrictions, easements and
agreements provided same do not render title to the Property uninsurable at
regular rates without the payment of additional premiums. The violation of any
covenant, restriction, easement and/or agreement shall not be deemed to be an
objection to title provided that Purchaser’s title company shall agree to
insure, at no additional cost, either (x) against collection out of, or
enforcement against the Property; or (y) that the Building may remain in its
present location as long as same shall stand;

 

(vii)       Any state of facts which a current survey of the Premises would
show;

 

(viii)      The rights of public utility companies, if any, to install, maintain
and operate lines, poles, pipes, distribution boxes, and other equipment and
installations over, under or along the street next to the Premises or the part
of the Premises next to the street, or running to improvements on the Premises;

 

(ix)         Any estate taxes, inheritance taxes and other taxes owed by any
party in the chain of title, provided Seller agrees to deposit with Purchaser’s
title company a sum sufficient to pay such taxes or to release the Premises from
the lien thereof and/or Purchaser’s title company agrees to omit same at no
additional cost to Purchaser; and

 

(x)          All encroachments and projections of walls, foundations, trim,
fences or other improvements, installations or appurtenances onto the Premises
or from the Premises onto adjoining property; variations between actual and/or
record lines and any tax map; and consents for the erection and maintenance of
any structures on, under or above any streets or roads adjoining the Premises.

 

(xi)         Zoning Lot Development and Easement Agreement, Declaration of
Zoning Lot Restrictions, Easement for Light and Air, all between Seller and
38-46 West 33 Street LLC and executed on or about October 21, 2013.

 

(c)          (i)          Purchaser, at its sole cost and expense, will promptly
order a new title commitment (the “Commitment”) for an owner’s policy of title
insurance with respect to Purchaser’s acquisition of the Premises.

 

(ii) Purchaser, at its sole cost and expense, will promptly order an ALTA Survey
(the “Survey”).

 

(iii)        Purchaser shall direct the title company to deliver a copy of the
Commitment and any update to the Commitment to Seller and Seller’s attorneys
simultaneously with its delivery of the same to Purchaser. Purchaser shall
notify Seller in writing by no later than ten (10) business days prior to
Closing, of any objections to any matters shown in the Commitment (the “Title
Objection”) that Purchaser believes Seller is obligated to cure. Seller have no
obligation to remove, or otherwise cure a Title Objection which has been
recorded or otherwise placed or suffered by the affirmative act of the Tenant
under the Triple Net Lease. Seller shall cause (i) any existing mortgages on the
Property to be paid off in full at or prior to Closing or otherwise omitted as
an exception at no additional cost to Purchaser, unless the same are being
assigned to Purchaser’s lender and (ii) all mechanics’ liens and all judgment
liens affecting the Property, which were voluntarily caused or created by
Seller, to be removed, without any cap on the amount Seller is required to
expend therefor. The items Seller is required to remove and/or pay off pursuant
to this Section 5(c)(iii) are referred to collectively herein as the “Must Cure
Item.”

 

- 7 -

 

 

(iv)        Intentionally omitted.

 

(v) Purchaser shall not be entitled to object to, and shall be deemed to have
approved, any and all non-monetary claims, notices, encumbrances or other title
exceptions or objections (and the same shall not constitute Title Objections,
but shall instead be deemed to be Permitted Encumbrances) only if (i)
Purchaser’s title company is willing to insure at no additional cost to
Purchaser, or (ii) which will be extinguished upon the transfer of the Property
at no additional cost to Purchaser, or (iii) any such claim, notice, encumbrance
or other title exception or objection is the result of, or arises out of the use
and occupancy of the Property by Tenant or the affirmative act of Tenant or its
agents or representatives (collectively, the “Non-Objectionable Encumbrances”).
Notwithstanding anything to the contrary contained herein, if Seller is unable
to eliminate a proper Title Objection by the Closing Date, unless the same are
waived by Purchaser without any abatement in the Purchase Price, Seller may,
upon at least two (2) business days’ prior notice to Purchaser (except with
respect to matters first disclosed during such two (2) business day period, as
to which matters notice may be given at any time through and including the
Scheduled Closing Date) adjourn the Closing Date (such date to which Seller
adjourns the Closing Date is the “Adjourned Closing Date”), for a period not to
exceed thirty (30) days (the “Title Cure Period”), in order to attempt to
eliminate such exceptions.

 

(d)          If Seller is unable to eliminate any proper Title Objection within
the Title Cure Period after using commercially reasonable efforts then, unless
the same is waived by Purchaser, Seller may cancel this Agreement and, upon the
return of the Remaining Deposit along with a reimbursement for Purchaser’s usual
and customary title and survey costs, Seller shall have no further obligation
and/or liability to Purchaser.

 

(e)          Intentionally omitted.

 

(f)          If Seller has adjourned the Closing Date in order to cure a Must
Cure Item in accordance with the provisions of this Section 5, Seller shall,
upon the satisfactory cure thereof, promptly reschedule the Closing Date, upon
at least five (5) business days’ prior notice to Purchaser to a date that is
mutually convenient for the parties (the “New Closing Notice”); it being agreed,
however, that if any Title Objection arise between the date the New Closing
Notice is given and the rescheduled Closing Date, Seller may again adjourn the
Closing for a reasonable period or periods, in order to attempt to cause such
exceptions to be eliminated; provided, however, that Seller shall not be
entitled to adjourn the new Scheduled Closing Date pursuant to this Section 5
for a period or periods in excess of forty-five (45) days in the aggregate, past
the originally scheduled Closing Date.

 

- 8 -

 

 

(g)          If the Commitment discloses judgments, bankruptcies or other
returns against other persons having names the same as or similar to that of
Seller, Seller shall deliver to the title company affidavits showing that such
judgments, bankruptcies or other returns are not against Seller in order to
induce the title company to omit exceptions with respect to such judgments,
bankruptcies or other returns or to insure over.

 

(h)          Intentionally omitted.

 

(i)          Notwithstanding anything to the contrary contained herein,
Purchaser expressly and unconditionally agrees to purchase the Property subject
to (x) any and all notes, notices or evidence of any violations of law,
municipal ordinances, codes, orders, designations, or requirements whatsoever
noted in or issued by any federal, state, city, municipal or other governmental
department, agency or bureau or any other governmental authority having
jurisdiction over the Property and whether or not such note, notice or evidence
of any violations of law, municipal ordinances, codes, orders, designations, or
requirements imposed or imposes a fine, penalty or other monetary assessment
against the Property or the owner thereof, and (y) any condition or state of
repair or disrepair, whether or not noted, existing as of the transfer of title,
which has, may or would result in a violation, notice, lien, fine or the like
being issued or placed on the Premises except if same is the responsibility of
Seller under the Triple Net Lease or caused by the affirmative act of the Seller
(“Violations”). All such Violations and underlying conditions shall be deemed to
be Permitted Encumbrances.

 

(j)          Seller shall not be obligated to remedy or repair the underlying
condition that gave or gives rise to any of the Permitted Exceptions.

 

(k)          Intentionally omitted.

 

6.          APPORTIONMENTS:

 

(a)          Provided and on condition that Tenant is current on the rental
obligations under the Triple Net Lease, the rent under such Triple Net Lease
shall be apportioned between Seller and Purchaser as of the day immediately
preceding the Closing Date (the “Apportionment Date”) based upon the actual
number of days in the month during which the Closing occurs. In the event Tenant
is indebted to Seller for any obligations under the Triple Net Lease as of the
Closing Date, then, in such event, all such money due and owing shall be added
to the Purchase Price and shall be paid by Purchaser to Seller at Closing.

 

(b)          Purchaser warrants and represents that all real estate taxes, water
charges, sewer rents and any and all other governmental taxes, charges or
assessments levied or assessed against the Property (collectively, the “Property
Taxes”) which are due and owing on the Closing Date shall be paid, in full,
prior to or at the time of the Closing, and Purchaser shall defend, indemnify
and hold Seller harmless from and against any and all claims arising out of the
failure to fully and timely pay all such Property Taxes (including, but not
limited to any and all penalties and interest that may be due and owing as a
result of the failure to timely pay any such Property Taxes).

 

(c)          Charges for all electricity, steam, gas and other utility services
(collectively, “Utilities”) shall continue to be billed in the manner previously
undertaken up to the Apportionment Date and from and after the Apportionment
Date, all Utilities shall be billed to Purchaser’s, or its affiliate, account.
If for any reason such change over in billing does not occur as of the Closing
Date, Purchaser shall be responsible for all charges associated with all
Utilities on and after the Closing Date.

 

- 9 -

 

 

(d)          Purchaser shall receive a credit for the amount of the security
deposit under the Triple Net Lease.

 

(e)          The provisions of this Section 6 shall survive the Closing for a
period of twelve (12) months.

 

7.          COVENANTS OF SELLER:

 

(a)          During the period from the date hereof until the Closing Date,
Seller shall:

 

(i)          be permitted to enter into any agreements with respect to all or
any portion of the Property provided that (i) such agreements expire by their
terms on or prior to the Closing Date or, in the case of contracts, shall be
terminated by Seller as of the Closing Date and (ii) Seller is otherwise
permitted to enter into same pursuant to the terms of the Triple Net Lease.

 

(ii)         maintain in full force and effect the insurance policies currently
in effect with respect to the Property (or replacements continuing similar
coverage) and not take or permit any action or failure to act that would impair
any such coverage;

 

(iii)        operate, manage and maintain the Property in a manner consistent in
all material respects with past practice in the ordinary course;

 

(iv)        give prompt written notice to Purchaser of any fire or other
casualty affecting any portion of the Property after the date of this Agreement;
and

 

(v)         in the event Seller becomes aware that any representation, warranty
or covenant of Seller set forth in this Agreement will not be true and correct
in any material respect on the Closing Date, then Seller shall give prompt
written notice thereof to Purchaser, which notice shall include all appropriate
information related thereto that is in Seller’s possession or control. In the
event Seller can undertake any action that will cause such representation,
warranty or covenant to be true and correct, without spending in excess of Fifty
Thousand ($50,000.00) Dollars, then, in such event, Seller shall undertake such
action and will be provided with such reasonable adjournments of the Closing
Date as may be necessary in order to complete such action. In the event the
basis for any such representation, warranty or covenant being untrue or
incorrect is beyond the control of Seller, then, Purchaser may either (a) cancel
this Agreement and receive the return of its Remaining Deposit or (b) proceed
with the Closing, without any credit, abatement or adjustment in the Purchase
Price.

 

(b)          Seller shall not, except as permitted herein, without Purchaser’s
prior approval:

 

(i)          encumber or transfer any development rights appurtenant to the
Property except as otherwise agreed to between the parties;

 

- 10 -

 

 

(ii)         enter into any new lease for space at the Premises;

 

(iii)        amend or modify (other than non-material amendments or
modifications, or amendments and/or modifications which do not survive the
Closing) or renew any of the Contracts that will survive the Closing; or

 

(iv)        enter into any new Contracts which survive the Closing.

 

(c)          Seller further covenants that it will at any time and from time to
time after the Closing Date, upon reasonable request of Purchaser, do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances and
assurances as may reasonably be required for the assigning, transferring,
granting, assuring and confirming to Purchaser, or to its successors and
assigns, or for aiding and assisting in collecting and reducing to possession,
any or all of the assets or property being sold to Purchaser pursuant to this
Agreement; provided that Seller shall not incur any expense, or obligation or
liability with respect to same.

 

8.          CONDITIONS TO CLOSING:

 

(a)          The obligation of Purchaser to effect the Closing shall be subject
to the fulfillment (or written waiver by Purchaser) at or prior to the Closing
Date of the following conditions:

 

(i)          Representations and Warranties. The representations and warranties
of Seller contained in Section 9(c) of this Agreement shall be true and correct
in all material respects as of the Closing Date, as though made at and as of the
Closing Date.

 

(ii)         Performance of Obligations. Seller shall have in all material
respects performed or completed with, as the case may be all covenants and other
obligations required to be performed or complied with by Seller under this
Agreement on and prior to the Closing Date.

 

(iii)        Delivery of Documents. Each of the documents required to be
delivered by Seller at Closing shall have been delivered as provided herein.

 

(iv)        Intentionally Omitted.

 

(v)         Title. The Purchaser’s title company is ready, willing and able to
issue to Purchaser a standard owner’s title policy for the Premises, subject
only to the Permitted Encumbrances and Violations, and as required pursuant to
the terms and conditions of this Agreement

 

(vi)        Intentionally omitted.

 

 

- 11 -

 

 

(vii)       On the Closing Date, no part of the Property shall have been
acquired, by authority of any governmental agency or condemning authority in the
exercise of its power of eminent domain, nor on the Closing Date shall there be
any threat or imminence of any such acquisition (a “Taking”); if Purchaser
elects to waive this condition, then Seller shall, on the Closing Date, (i)
assign and remit to Purchaser the net proceeds of any award or other proceeds of
such Taking that has been collected by Seller as a result of such Taking less
the reasonable out-of-pocket expenses actually incurred by Seller in connection
with such Taking, or (ii) if no award or other proceeds have been collected,
deliver to Purchaser an assignment of Seller’s right to any such award or other
proceeds that may be payable to Seller as a result of such Taking.

 

(viii)      On the Closing Date, no action or proceeding shall have been
instituted before any court or governmental authority that seeks to restrain or
prohibit any use of the Property or the consummation of the transaction
contemplated herein (an action or proceeding instituted by or on behalf of
Purchaser or Seller or an affiliate of Purchaser or Seller shall not, in and of
itself, cause this condition to fail) (the “Action”). In the event any such
action has been brought, that Purchaser’s title company is not willing to insure
without exception for that Action and issue title insurance to Purchaser in
accordance with this Agreement, then and in that event, Seller shall be entitled
to (a) a reasonable adjournment of Closing, not to exceed thirty (30) days,
during which Seller may (x) settle, or dispose of, or otherwise deal with the
action, so that the title company will agree to issue title insurance to
Purchaser in accordance with this Agreement; or if the title company is not
willing to insure without exception for the Action and issue title insurance to
Purchaser in accordance with this Agreement by reason of pendency of the action,
, or (b) if Seller is unable to accomplish or satisfy either (x) hereof, then
and in that event, Seller or Purchaser may cancel and terminate this Agreement
whereupon the Remaining Deposit shall be immediately returned to Purchaser and
no party hereto shall have any claims against the other, except with respect to
provisions that expressly survive termination of this Agreement.

 

(ix)         As of the Closing Date, Seller shall not have commenced (within the
meaning of any Bankruptcy Law) a voluntary case, nor shall there have been
commenced against Seller an involuntary case, nor shall Seller have consented to
the appointment of a Custodian of it or for all or any substantial part of its
property, nor shall a court of competent jurisdiction have entered an order or
decree under any Bankruptcy Law that is for relief against Seller in an
involuntary case or appointed a Custodian of Seller for all or any substantial
part of its property. The term “Bankruptcy Law” means Title 11, U.S. Code, or
any similar state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.

 

(x)          On the Closing Date, Seller shall have delivered (or caused to be
delivered) to Purchaser’s title company such releases, UCC termination
statements or other instruments necessary to release of record and beneficially
any and all mortgages, financing statements or other security documents
affecting all or any part of the Property, or, if the Existing Financing is
being assigned to Purchaser’s lender, then assignments thereof in lieu of
terminations. If, Seller cannot produce such terminations (other than those
related to the Existing Financing) after using diligent, good faith efforts, and
(i) Purchaser’s title company agrees to omit the same as exceptions to title at
no additional cost to Purchaser and (ii) Purchaser’s lender agrees that such
omission is sufficient to allow such lender to lend to Purchaser notwithstanding
the failure of the Seller to produce such terminations, then Seller shall be
deemed to have satisfied such obligation.

 

- 12 -

 

 

(b)          Failure of Condition. If any condition precedent to the Seller’s
obligation to close is not satisfied by the Seller and, in the event Seller can
undertake any action that to comply with such condition precedent, without
spending in excess of Fifty Thousand ($50,000.00) Dollars, then, in such event,
Seller shall undertake such action and will be provided with such reasonable
adjournments of the Closing Date as may be necessary in order to complete such
action. In the event the basis for an unsatisfied condition precedent is beyond
the control of Seller, then, Purchaser may either (a) cancel this Agreement and
receive the return of its Remaining Deposit or (b) proceed with the Closing,
without any credit, abatement or adjustment in the Purchase Price.

 

9.          CONDITION OF THE PROPERTY; REPRESENTATIONS:

 

(a)          (i)          PURCHASER HEREBY ACKNOWLEDGES THAT, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER SELLER, NOR ANY PERSON ACTING ON
BEHALF OF SELLER, NOR ANY PERSON OR ENTITY WHICH PREPARED OR PROVIDED THE
MATERIALS, IF ANY, REVIEWED BY PURCHASER IN CONDUCTING ITS DUE DILIGENCE, NOR
ANY DIRECT OR INDIRECT OFFICER, DIRECTOR, PARTNER, MEMBER, SHAREHOLDER,
EMPLOYEE, AGENT, REPRESENTATIVE, ACCOUNTANT, ADVISOR, ATTORNEY, PRINCIPAL,
AFFILIATE, CONSULTANT, CONTRACTOR, BROKER, SALESPERSON, SUCCESSOR OR ASSIGN OF
ANY OF THE FOREGOING PARTIES (SELLER, AND ALL OF THE OTHER PARTIES DESCRIBED IN
THE PRECEDING PORTIONS OF THIS SENTENCE (OTHER THAN PURCHASER) SHALL BE REFERRED
TO HEREIN COLLECTIVELY AS THE “EXCULPATED PARTIES”) HAS MADE OR SHALL BE DEEMED
TO HAVE MADE ANY ORAL OR WRITTEN REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESSED OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE (INCLUDING WITHOUT
LIMITATION WARRANTIES OF HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE), WITH RESPECT TO THE PROPERTY, THE PERMITTED USE OR
DEVELOPMENT OF THE PROPERTY OR THE ZONING AND OTHER LAWS, REGULATIONS AND RULES
APPLICABLE THERETO OR THE COMPLIANCE BY THE PROPERTY THEREWITH, THE REVENUES AND
EXPENSES GENERATED BY OR ASSOCIATED WITH THE PROPERTY, OR OTHERWISE RELATING TO
THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREIN.

 

(ii)         PURCHASER FURTHER ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT ALL MATERIALS WHICH HAVE BEEN PROVIDED BY ANY OF THE
EXCULPATED PARTIES HAVE BEEN PROVIDED WITHOUT ANY WARRANTY OR REPRESENTATION,
EXPRESSED OR IMPLIED AS TO THEIR CONTENT, ACCURACY, TRUTHFULNESS OR COMPLETENESS
AND PURCHASER SHALL NOT HAVE ANY RECOURSE AGAINST SELLER OR ANY OF THE OTHER
EXCULPATED PARTIES IN THE EVENT OF ANY ERRORS THEREIN OR OMISSIONS THEREFROM.

 

(iii)        PURCHASER IS ACQUIRING THE PROPERTY BASED SOLELY ON ITS OWN
INDEPENDENT INVESTIGATION AND INSPECTION OF THE PROPERTY AND NOT IN RELIANCE ON
ANY INFORMATION (ORAL OR WRITTEN) PROVIDED BY SELLER, OR ANY OF THE OTHER
EXCULPATED PARTIES, EXCEPT FOR THE REPRESENTATIONS EXPRESSLY SET FORTH HEREIN.

 

- 13 -

 

 

(b)          PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, IT IS PURCHASING THE PROPERTY “WHERE IS;
AS IS” AND “WITH ALL FAULTS”, VIOLATIONS (INCLUDING, BUT NOT LIMITED TO THE
CONDITIONS GIVING RISE TO ANY AND ALL VIOLATIONS) BASED UPON THE PAST AND/OR
PRESENT CONDITION (PHYSICAL OR OTHERWISE) OF THE PROPERTY REASONABLE WEAR AND
TEAR AND LOSS BY CONDEMNATION OR FIRE OR OTHER CASUALTY EXCEPTED. PURCHASER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE
SUBJECT TO ANY FINANCING CONTINGENCY.

 

(c)          Seller hereby represents and warrants to Purchaser as of the date
hereof and as of Closing as follows (each a “Representation” and collectively,
the “Representations”):

 

(i)           Seller has full power and authority to enter into and perform this
Agreement in accordance with its terms. This Agreement and all documents
executed by Seller which are to be delivered to Purchaser at Closing are, and at
the time of Closing will be, duly authorized, executed and delivered by Seller,
and at the time of Closing will be the legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms, and
do not and, at the time of Closing will not, violate any provision of any
agreement or judicial order to which Seller or the Property is subject.

 

(ii)          Seller has no actual knowledge of any action, suit, litigation,
hearing or administrative proceeding, or claim pending against Seller with
respect to all or any portion of the Premises. Seller has not received any
notice that any investigation, action, suit, litigation, hearing or
administrative proceeding or claim is threatened. Seller is not operating under
or subject to, and Seller is not in default with respect to, any order, writ,
injunction or decree that related to the Property or any part thereof.

 

(iii)        There are no condemnation, eminent domain or landmark proceedings
pending, or to Seller’s Actual Knowledge, threatened against the Premises.

 

(iv)        Seller has not conveyed to any other party, any development rights
with respect to the Property.

 

(v)         The execution and delivery by Seller of, and the performance of and
compliance by Seller with, the terms and provisions of this Agreement, do not
(i) conflict with, or result in a breach of, the terms, conditions or provisions
of, or constitute a default under, the organizational and governing documents of
any entity constituting Seller or the organizational and governing documents of
any member, manager, general partner, or other stake holder of any entity
constituting Seller, or any other agreement or instrument to which any entity
constituting Seller is a party or by which all or any part of the Property is
bound, (ii) violate any restriction, requirement, covenant or condition to which
all or any part of the Property is bound, (iii) to the knowledge of Seller,
constitute a violation of any applicable code, resolution, law, statute,
regulation, ordinance or rule applicable to Seller or the Property, (iv)
constitute a violation of any judgment, decree or order applicable to Seller or
specifically applicable to the Property, or (v) require the consent, waiver or
approval of any third party, if any, which Seller shall obtain on or before
Closing.

 

- 14 -

 

 

(vi)        There is no bankruptcy, insolvency, rearrangement or similar action
or proceeding, whether voluntary or involuntary, pending or, to the Seller’s
Actual Knowledge, threatened against Seller.

 

(vii)       Seller has not received from any insurance company which carries
insurance on any of the Property, or any Board of Fire Underwriters, any notice
of any defect or inadequacy in connection with the Property, or its operation
and Seller has no knowledge of any such defect or inadequacy which might
materially increase the premium or cause the cancellation of any insurance
policy or would materially and adversely affect the insurability of the Property
which has not been cured or corrected.

 

(viii)      Seller is a “United States person” within the meaning of Sections
1445(f)(3) and 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

 

(ix)         Seller has good title to all the Personalty and the execution and
delivery to Purchaser of the Bill of Sale required to be delivered at Closing
shall vest good title to all of the Personalty in Purchaser (or its
designee(s)), free and clear of liens, encumbrances and adverse claims, except
as provided in this Agreement.

 

(x)          No person, firm, or entity other than Purchaser has any rights to
acquire all or any part of the Premises.

 

(xi)         All insurance premiums have been paid and no act has been taken or
permitted or failed to be taken that would impair any insurance coverage. There
are no casualty or property damages claims outstanding; there are no claims
other than personal injury claims under Sellers’ liability policies; all
existing claims are covered by the insurance and are being defended by the
insurance companies.

 

(xii)        Seller is not a party to any equipment leases.

 

(xiii)       The execution, delivery and performance of this Agreement in
accordance with its terms do not violate any contract, agreement, commitment,
order, judgment or decree to which Seller is a party or by which it or the
Premises is bound.

 

(d)          Any and all uses of the phrase, “to Seller’s Actual Knowledge” or
other references to Seller’s knowledge in this Agreement, shall mean the actual,
present, conscious knowledge of Jack Elo. Without limiting the foregoing,
Purchaser acknowledges that Mr. Elo has not performed and is not obligated to
perform any investigation or review of any files or other information in the
possession of Seller, or to make any inquiry of any persons, or to take any
other actions in connection with the representations and warranties of Seller
set forth in this Agreement. Neither the actual, present, conscious knowledge of
any other individual or entity, shall be imputed to Mr. Elo, nor shall he be
deemed to have constructive knowledge of any information known to any other
individual or entity.

 

- 15 -

 

 

(e)          The representations and warranties of Seller contained in this
Section 9 shall survive the Closing for three (3) months following the Closing
Date (the “Limitation Period”). Purchaser shall be entitled to payment from
Seller of an amount equal to the damages Purchaser suffered as a result of the
breach of any representation and warranty.

 

(f)          Purchaser hereby represents and warrants to Seller as of the date
hereof and as of Closing that:

 

(i)          Purchaser is a corporation duly organized and existing under the
laws of the State of New York; has full power and authority to enter into and
perform this Agreement in accordance with its terms; and this Agreement and all
documents executed by Purchaser which are to be delivered to Seller at Closing
are, and at the time of Closing will be, duly authorized, executed and delivered
by Purchaser and are, and at the time of Closing will be the legal, valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with their respective terms.

 

(ii)         Purchaser is not acquiring the Property with the assets of an
employee benefit plan (as defined in the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)), or, if plan assets will be used to acquire the
Property, Purchaser will deliver to Seller at Closing a certificate containing
such factual representations as shall permit Seller and its counsel to conclude
that no prohibited transaction would result from the consummation of the
transactions contemplated by this Agreement. Purchaser is not a “party in
interest” within the meaning of ERISA with respect to any beneficial owner of
Seller.

 

(iii)        Purchaser is acquiring the Property for its own use and development
and will not assign this Agreement, or any rights hereunder, to any third party
at or prior to the Closing Date. Notwithstanding the foregoing, and provided and
on condition that Purchaser has fulfilled all of its obligations hereunder
including, but not limited to, the obligation to pay Seller the adjusted
Purchase Price at Closing, Purchaser may, contemporaneously but not prior to the
Closing hereunder, transfer and/or assign any unused zoning and development
rights, if any, relating to the Premises to any third party.

 

10.         DAMAGE AND DESTRUCTION:

 

(a)          The provisions of Section 5-1311 of the General Obligation law,
known as the Uniform Vendor and Purchaser Risk Act, shall apply to this
Agreement and the sale of the Premises as set forth in this Agreement, provided,
however, that any abatement in the purchase price which the Purchaser may be
entitled to by reason of a partial destruction or loss, as provided for in said
act, shall in no event exceed the actual amount of insurance monies collected or
collectible by Seller for such loss in case of partial destruction by fire or
other causes covered by insurance carried by the Seller. In the event the moneys
covering the above contingency has not been collected at the time set for
Closing, all rights with respect thereto shall be assigned by the Seller to the
Purchaser at the time of Closing and the Purchaser shall accept such assignment
in lieu of any abatement, and shall pay to Purchaser the amount of any
deductible and self-insurance.

 

- 16 -

 

 

(b)          For purposes of this paragraph and application of Section 5-1311 of
the General Obligations Law, damage to be less than $150,000 to repair shall be
deemed “immaterial.”

 

(c)          Notwithstanding the foregoing, in the event the combined value of
any damage or destruction credits equals or exceeds twenty percent (20%) of the
Purchase Price individually or in the aggregate, then Purchaser may, at its
option, and in its sole and absolute discretion, elect to terminate this
Agreement by written notice to Seller in which case Purchaser shall receive a
refund of the Remaining Deposit and all earnings thereon.

 

11.         BROKERS AND ADVISORS:

 

(a)          Purchaser represents and warrants to Seller that it has not dealt
or negotiated with, or engaged on its own behalf or for its benefit, any broker,
finder, consultant, advisor, or professional in the capacity of a broker or
finder (each a “Broker”) in connection with this Agreement or the transactions
contemplated hereby. Purchaser hereby agrees to indemnify, defend and hold
Seller and its direct and indirect shareholders, officers, directors, partners,
principals, members, employees, agents, contractors and any successors or
assigns of the foregoing, harmless from and against any and all claims, demands,
causes of action, losses, costs and expenses (including reasonable attorneys’
fees of attorneys’ of Seller’s choosing, court costs and disbursements) arising
from any claim for commission, fees or other compensation or reimbursement for
expenses made by any Broker engaged by or claiming to have dealt with Purchaser
in connection with this Agreement or the transactions contemplated hereby.

 

(b)          Seller represents and warrants to Purchaser that (i) it has not
dealt or negotiated with, or engaged on its own behalf or for its benefit, any
Broker in connection with this Agreement or the transactions contemplated hereby
and agrees to indemnify, defend and hold Purchaser and its direct and indirect
shareholders, officers, directors, partners, principals, members, employees,
agents, contractors and any successors or assigns of the foregoing, harmless
from and against any and all claims, demands, causes of action, losses, costs
and expenses (including reasonable attorneys’ fees of attorneys’ of Seller’s
choosing , court costs and disbursements) arising from any claim for commission,
fees or other compensation or reimbursement for expenses made by any Broker
engaged by or claiming to have dealt with Seller in connection with this
Agreement or the transactions contemplated hereby or otherwise incurred by
Purchaser as a result of Seller’s breach of its representations above.

 

(c)          The provisions of this Section 11 shall survive the termination of
this Agreement or the Closing.

 

- 17 -

 

 

12.         TAX REDUCTION PROCEEDINGS

 

Seller may file and/or prosecute an application for the reduction of the
assessed valuation of the Premises for real estate taxes or a refund of Property
Taxes previously paid to the City of New York for any prior fiscal year and/or
to contest any Premises value assessment made for the Premises or any portion
thereof for the current fiscal year. Seller shall have the right to withdraw,
settle or otherwise compromise tax certiorari proceedings affecting real estate
taxes assessed against the Premises for any period prior to the Closing. The
amount of any tax refunds (net of attorneys’ fees and other costs of obtaining
such tax refunds) with respect to any portion of the Premises for the tax year
in which the Apportionment Date occurs shall be apportioned between Seller and
Purchaser as of the Apportionment Date. If, in lieu of a tax refund, a tax
credit is actually received with respect to any portion of the Premises for the
tax year in which the Apportionment Date occurs, then (x) within thirty (30)
days after receipt by Seller or Purchaser, as the case may be, of evidence of
the actual amount of such tax credit (net of attorneys’ fees and other costs of
obtaining such tax credit), the tax credit apportionment shall be readjusted
between Seller and Purchaser, and (y) upon realization by Purchaser of a tax
savings on account of such credit, Purchaser shall pay to Seller an amount equal
to the savings realized (as apportioned). All refunds or credits applicable to
any fiscal period prior to the current Tax Year shall belong solely to Seller
(and Purchaser shall have no interest therein) and, if the same shall be paid to
Purchaser or anyone acting on behalf of Purchaser, same shall be paid to Seller
within five (5) business days following receipt thereof. All refunds or credits
or applicable to the current fiscal period shall be adjusted between Seller and
Purchaser as one of the closing adjustments and, if the same shall be paid to
Purchaser or anyone acting on behalf of Purchaser , Purchaser shall pay Seller
its portion thereof within five (5) business days following receipt thereof. Any
tax reduction proceedings and tax savings for any period for any periods after
the Closing shall belong to the Purchaser exclusively and shall be controlled by
the Purchaser exclusively. The provisions of this Section 12 shall survive shall
survive the termination of this Agreement or the Closing.

 

13.         TRANSFER TAXES AND TRANSACTION COSTS:

 

(a)          At the Closing, Seller and Purchaser shall execute, acknowledge,
deliver and file all such returns as may be necessary to comply with any
applicable city, county or state conveyance tax laws and/or New York real estate
conveyance tax laws (collectively, as the same may be amended from time to time,
the “Transfer Tax Laws”). The transfer taxes payable pursuant to the Transfer
Tax Laws shall collectively be referred to as the “Transfer Taxes”. At Closing,
Seller shall pay to the appropriate party via Purchaser’s title company the
Transfer Taxes payable if any, in connection with the consummation of the
transactions contemplated by this Agreement.

 

(b)          Without limiting any other express provision of this Agreement,
Seller shall be responsible for (i) the costs and expenses of its legal counsel,
advisors and other professionals employed by it in connection with the sale of
the Property, (ii) the Transfer Taxes described above, (iii) any recording fees,
costs and charges relating to Seller obligations with respect to remove certain
specific Title Objections, (iv) all Must Cure Items, as provided in Section
5(e), all charges in connection with required or elective escrows delivered by
Seller, in connection with Seller obligations or otherwise, and/or closing fees.

 

(c)          Without limiting any other express provision of this Agreement,
Purchaser shall be responsible for (i) the costs and expenses associated with
its due diligence, (ii) the costs and expenses of its legal counsel, advisors
and other professionals employed by it in connection with the sale of the
Property, (iii) all premiums and fees for title examination and title insurance
and endorsements obtained and all related charges and survey costs in connection
therewith, (iv) all costs and expenses incurred in connection with any financing
obtained by Purchaser, including without limitation, loan fees, mortgage
recording taxes, financing costs and lender’s legal fees, and (v) any recording
fees for documentation to be recorded in connection with the transactions
contemplated by this Agreement.

 

 

(d)          The provisions of this Section 13 shall survive the termination of
this Agreement or the Closing.

 

- 18 -

 

 

14.         DELIVERIES TO BE MADE ON THE CLOSING DATE:

 

(a)          Seller’s Documents and Deliveries: On the Closing Date, Seller
shall deliver or cause to be delivered to Purchaser the following:

 

(i)          Duly executed and acknowledged Deed in the form of Exhibit 2;

 

(ii)         Duly executed Bill of Sale in the form of Exhibit 3;

 

(iii)        Copies, of plans and specifications, technical manuals and similar
materials for the Building to the extent same are in Seller’s possession or
control;

 

(iv)        A duly executed “FIRPTA” certification as to Seller’s non-foreign
status in the form of Exhibit 4;

 

(v)         Copies, of all books and records relating to utility files and
records of repairs and maintained by Seller during Seller’s ownership thereof,
to the extent same are in Seller’s possession or control, excluding Seller’s
corporate tax returns and financial statements;

 

(vi)        Keys and combinations in Seller’s possession relating to the
operation of the Premises;

 

(vii)       A standard Owner’s affidavit of title (to enable the Purchaser’s
title company to omit pre-printed exceptions or other matters that are not
Permitted Encumbrances) in a form acceptable to said title company;

 

(viii)      An Assignment of the Triple Net Lease in the form annexed as Exhibit
5 hereto;

 

(ix)         Any other document required by this Agreement;

 

(x)          A copy of the resolution of the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement certified as
true and correct by the Secretary or Assistant Secretary of Purchaser; (ii) a
good standing certificate for Seller issued by the State of New York dated
within thirty (30) days of the Closing Date; and (iv) an incumbency certificate
executed by the Secretary or Assistant Secretary of Purchaser with respect to
those officers of Purchaser executing any documents or instruments in connection
with the transactions contemplated herein; and

 

(xi)         A Blumberg Form General Release from Seller in favor of Tenant and
the Guarantor under the Lease releasing Tenant and Guarantor from any claims
Seller may have against either of them arising out of or relating to the Lease;
provided, however, that Tenant and the Guarantor shall remain liable to the
Seller, to the extent set forth in the Lease or by operation of law for any and
all claims which any third-party ever had, now has or hereinafter can, shall or
may have against Seller arising out of or relating to the Lease and/or the
Tenant’s use and occupancy of the Property, and, in addition, the Release shall
not apply to, and/or waive or limit any and all claims for indemnification
and/or contribution that the Seller may have against Tenant and/or the
Guarantor, to the extent set forth in the Lease or by operation of law as a
result of any claim asserted by a third-party.

 

- 19 -

 

 

(b)          Purchaser’s Documents and Deliveries: On the Closing Date,
Purchaser shall deliver or cause to be delivered to Seller the following:

 

(i)          Payment of the balance of the Purchase Price payable in good funds
and so as to be received by Closing by 5:00 p.m. eastern time, on the Closing
Date, as adjusted for apportionments under Section 6, credits and other
adjustments set forth in this Agreement;

 

(ii)         If Purchaser is a corporation, a copy of the resolution of the
board of directors of Purchaser authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement certified as true and correct by the Secretary or
Assistant Secretary of Purchaser; (ii) a good standing certificate for Purchaser
issued by the state of incorporation of Purchaser, dated within thirty (30) days
of the Closing Date; (iii) a good standing certificate for Purchaser issued by
the State of New York dated within thirty (30) days of the Closing Date; and
(iv) an incumbency certificate executed by the Secretary or Assistant Secretary
of Purchaser with respect to those officers of Purchaser executing any documents
or instruments in connection with the transactions contemplated herein;

 

(iii)        If Purchaser is a partnership, copies of partnership resolutions
and/or consents of the constituent partners of Purchaser authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement, all certified as true and
correct by a general partner of Purchaser; and

 

(iv)        If Purchaser is a limited liability company, (i) copies of the
consent of the members of Purchaser authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement, all of the foregoing being certified as true and
correct by the managing member(s) or sole member of Purchaser; (ii) an
incumbency certificate executed by an officer or manager of Purchaser with
respect to individuals executing any documents or instruments on behalf of
Purchaser in connection with the transactions contemplated herein.

 

(v)         A Blumberg Form General Release from Tenant and Guarantor in favor
of Seller releasing Seller from any claims Tenant and/or the Guarantor may have
against Seller arising out of or relating to the Lease; provided, however, that
Seller shall remain liable to Tenant and the Guarantor, to the extent set forth
in the Lease or by operation of law for any and all claims which any third-party
ever had, now has or hereinafter can, shall or may have against Tenant and/or
Guarantor arising out of or relating to the Lease and/or the Tenant’s use and
occupancy of the Property, and, in addition, the Release shall not apply to,
and/or waive or limit any and all claims for indemnification and/or contribution
that the Tenant and/or Guarantor may have against Seller, to the extent set
forth in the Lease or by operation of law as a result of any claim asserted by a
third-party

 

- 20 -

 

 

(c)          Jointly Executed Documents: Seller and Purchaser shall on the
Closing Date each execute, acknowledge (as appropriate) and deliver to
Purchaser’s title company for release at Closing the following documents:

 

(i)          The returns required under the Transfer Tax Laws, if any, and any
other tax laws applicable to the transactions contemplated herein;

 

(ii)         Any other affidavit, document or instrument required to be
delivered by Seller or Purchaser or reasonably requested by Purchaser’s title
company (so long as such request does not add additional expenses, costs,
liabilities, warranties or covenants to Seller unless otherwise provided for in
this Agreement, including, without limitation, Seller’s Must Cure Items),
pursuant to the terms of this Agreement or applicable law in order to effectuate
the transfer of title to the Premises.

 

15.         CLOSING DATE:

 

(a)          The closing of the transactions contemplated hereunder (the
“Closing”) shall occur in the City of New York, County of New York, and the
documents referred to in Section 14 shall be delivered upon tender of the
Purchase Price provided for in this Agreement, by 5:00 p.m., eastern time, on
the date that is thirty (30) days from the date Purchaser exercises the Option
Agreement (such date or such other date as mutually agreed upon by Seller and
Purchaser, being referred to in this Agreement as the “Scheduled Closing Date”;
and the actual date of the Closing, the “Closing Date”), at the offices of
Purchaser’s lender, or the Purchaser’s counsel’s office or lender’s attorney’s
office in New York County or Nassau County. The Closing shall occur in person
and shall be effectuated by means of concurrent delivery of the documents of
title, transfer of interests,) and the payment of the Purchase Price.
Notwithstanding anything to the contrary contained herein, Purchaser shall be
entitled to one (1) thirty (30) day extension of the Scheduled Closing Date.

 

(b)          In the event Purchaser elects to adjourn the Closing for thirty
(30) days pursuant to the provisions of Section 15(a), time shall be of the
essence as to the Purchaser, but not the Seller, with respect to the new Closing
Date.

 

(c)          Purchaser shall have the right to accelerate the Closing Date by
providing Seller with thirty (30) days’ advance notice of the new Closing Date.
In the event Purchaser elects to accelerate the Closing and thereafter elects to
adjourn the Closing, time shall be of the essence at to the Purchaser but not
the Seller with respect to the adjourned Closing Date.

 

16.         NOTICES:

 

(a)          All notices, demands, requests or other communications
(collectively, “Notices”) required to be given or which may be given hereunder
shall unless otherwise provided herein be in writing and shall be sent by (a)
national overnight delivery service, or (b) facsimile transmission (provided
that the original shall be simultaneously delivered by national overnight
delivery service or personal delivery), or (c) personal delivery, addressed as
follows:

 

- 21 -

 

 

i.            If to Seller:

 

Jack Elo
Elo Organization
42 West 48th Street
New York, New York 10036
Facsimile: (212) 997-5539

 

with copies to:

 

Zane and Rudofsky
The Starrett Lehigh Building
601 West 26th Street, Suite 1315
New York, New York 10001
Attention: Eric S. Horowitz, Esq.
Facsimile: (212) 541-5555

 

ii.            If to Purchaser:

 

RCI Holdings Inc.

10959 Cutten RoadHouston, Texas 77066

Facsimile: (281) 397-6730

 

with a copy to:

 

Meister Seelig & Fein LLP

Two Grand Central Tower

140 East 45th Street, 19th Floor

New York, New York 10017

Attention: Matthew E. Kasindorf, Esq.

Facsimile: (646) 539-3658

 

(b)          Any Notice so sent by overnight delivery service or personal
delivery shall be deemed given on the date of receipt or refusal as indicated on
the return receipt, or the receipt of the national overnight delivery service or
personal delivery service. Any Notice sent by facsimile transmission shall be
deemed given when received as confirmed by the telecopier electronic
transmission report. A Notice may be given either by a party or by such party’s
attorney. Seller or Purchaser may designate, by not less than five (5) business
days’ notice given to the others in accordance with the terms of this Section
16, additional or substituted parties to whom Notices should be sent hereunder.

 

(c)          To the extent any Notice(s) is required or permitted to be given
hereunder, to or by multiple parties on the part of the Seller, a single Notice
addressed to or signed by multiple entities shall be deemed adequate and
sufficient as to all Notice requirements of this Agreement.

 

- 22 -

 

 

17.         DEFAULT BY PURCHASER OR SELLER:

 

(a)          If (i) Purchaser shall default in the payment of the Purchase
Price, or (ii) Purchaser shall default in the performance of any of its other
obligations to be performed prior to or on the Closing Date and shall fail to
close in accordance with the terms of this Agreement and, with respect to only a
default under this Section 17(a)(ii) if such default shall continue for five (5)
business days after written notice from Seller to Purchaser (provided, however,
that such notice shall not extend any time of the essence closing date),
Seller’s sole remedy by reason thereof shall be to terminate this Agreement and,
upon such termination, Seller shall be entitled to retain the Remaining Deposit
as liquidated damages for Purchaser’s default hereunder, it being agreed that
the damages by reason of Purchaser’s default are difficult, if not impossible,
to ascertain, and thereafter Purchaser and Seller shall have no further rights
or obligations under this Agreement except for those that are expressly provided
in this Agreement to survive the termination hereof. If Seller validly
terminated this Agreement pursuant to a right given to it hereunder and
Purchaser takes any wrongful action in bad faith that materially interferes with
Seller’s ability to sell, exchange, transfer, lease, dispose of or finance the
Property (including, without limitation, the filing of any lis pendens or other
form of attachment against the Property), then Purchaser shall be liable for all
loss, cost, damage, liability or expense (including, without limitation,
reasonable attorneys’ fees, court costs and disbursements but excluding
incidental, remote and consequential damages, and lost profits) incurred by
Seller by reason of such wrongful, bad faith action to contest by Purchaser.

 

(b)          If Seller shall default in any of its obligations to be performed
on or prior to the Closing Date or be in breach of any of covenants or
representations hereunder, and such default shall continue for five (5) business
days after written notice to Seller, Purchaser shall have the right (i) to seek
to obtain specific performance of Seller’s obligations hereunder, provided that
any action for specific performance shall be commenced within sixty (60) days
after written notice of such default and Seller has failed to cure such default
within such time period, and if Purchaser prevails thereunder, Seller shall
reimburse Purchaser for all reasonable legal fees, court costs and all other
reasonable costs of such action or (ii) to terminate this Agreement, and receive
from Seller reimbursement of Purchaser’s reasonable and actual out-of-pocket
costs and expenses incurred in connection with the transaction (excluding
however consultant fees, legal fees, and the cost of conducting inspections of
the Property and other due diligence), receive a return of the Remaining Deposit
and upon such return and delivery, this Agreement shall terminate and neither
party hereto shall have any further obligations hereunder except for those that
are expressly provided in this Agreement to survive the termination hereof.
Notwithstanding anything herein to the contrary, Purchaser shall have no right
to seek specific performance, if Seller shall be prohibited from performing its
obligations hereunder by reason of any law, regulation, or other legal
requirement applicable to Seller. Notwithstanding anything to the contrary
contained herein, in the event Seller is able to comply with all of its
obligations hereunder but nevertheless willfully fails and refuses to close
hereunder then, in such event, and only in such event, Purchaser may either seek
specific performance of this Agreement or, in the alternative, receive a return
of the Remaining Deposit.

 

- 23 -

 

 

(c)          The provisions of this Section 17 shall survive the termination
hereof.

 

18.         HAZARDOUS MATERIALS:

 

(a)          Purchaser acknowledges that neither Seller nor any of the
Exculpated Parties have made any representations or warranties as to whether the
Property contains or has in the past contained Hazardous Materials (either
below, at or above ground level) or pertaining to the extent, location, or
nature of same. “Hazardous Materials” shall have the broadest meaning possible
and shall include, but not be limited to “hazardous substances” as defined in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
42 U.S.C. section 9601 et seq., as amended by the Superfund Amendments and
Reauthorizations Act of 1986, Pub.L. No.99-499,100 Stat. 1613, and as otherwise
amended, and regulations adopted pursuant to such Acts, and shall also include
asbestos, all forms and fractions of petroleum and natural gas, petroleum
products and any toxic biological matter.

 

(b)          Purchaser further acknowledges that neither Seller nor any of the
Exculpated Parties have made any warranties or representations with respect to
the compliance with any and all applicable codes, laws, rules, regulations,
statutes, conditions or restrictions of any governmental or quasi-governmental
entity with respect to the investigation of, maintenance of and/or removal of
any Hazardous Materials; and Seller shall have no obligation to undertake any
work, or incur any expense with respect to the investigation, removal,
encapsulation, remediation or any other action regarding any Hazardous
Materials.

 

(c)          Purchaser further acknowledges that this Purchase and Sale
Agreement, and Purchaser’s obligation to close hereunder is not subject to, nor
conditioned upon any testing, inspection and/or investigation nor any other
requirement regarding Hazardous Materials.

 

(d)          Purchaser and its successors and assigns shall defend, indemnify
and hold Seller and all Exculpated Parties harmless from and against any and all
cost, loss, damage, or expense including without limitation attorneys’ fees,
arising from or relating to any claim, suit, judgment, violation or proceeding
brought or asserted by any third party of any nature, including, but not limited
to governmental or quasi governmental entity, of any nature arising out of or
relating to the presence of any Hazardous Materials at, below, or above ground
level of the Property arising out of, or relating to Tenant’s use and occupation
of the Building and/or which was brought on to, or permitted to be brought on to
the Premises by Tenant.

 

(e)          In the event Purchaser elects to undertake any investigation and/or
testing for Hazardous Materials, Purchaser shall provide Seller with five (5)
business days’ advance notice of the date and time of such investigation and/or
testing. Such notice shall set forth, with specificity, the name of the company
undertaking the investigation and/or testing, together with the nature and
extent of such investigation and/or testing. Seller shall have the reasonable
right to object to any such investigation or testing that it deems unsafe or
dangerous. Notwithstanding the fact that Purchaser has the right to conduct an
investigation and/or testing for Hazardous Materials the past and/or present
existence of any Hazardous Materials and/or any condition arising out of or
relating to the past and/or present existence of any Hazardous Materials shall
not provide Purchaser with grounds to cancel this Agreement.

 

- 24 -

 

 

(f)          Prior to any inspection of the Property being undertaken by any of
Purchaser’s agents or representatives, each such agent and/or representative
shall provide Seller with a certificate of insurance in a form reasonable
satisfactory to Seller, naming Seller as an additional insured for bodily injury
and death in an amount of not less than One Million ($1,000,000) Dollars per
occurrence and for property damage in an amount of not less than Two Million
($2,000,000) Dollars.

 

(g)          Purchaser shall pay Seller on demand the actual out-of-pocket costs
and expenses of repairing and restoring any damage to the Property resulting
from Purchaser’s investigation unless such repairs and/or restoration is
undertaken by Purchaser to the reasonable satisfaction of Seller

 

(h)          The terms and conditions of this Section 18 shall survive the
Closing or termination of this Agreement.

 

19.         ENTIRE AGREEMENT:

 

This Agreement contains all of the terms agreed upon between Seller and
Purchaser with respect to the subject matter hereof, and all prior agreements,
understandings, representations and statements, oral or written, between Seller
and Purchaser are merged into this Agreement. The provisions of this Section 19
shall survive the Closing or the termination hereof.

 

20.         AMENDMENTS:

 

This Agreement may not be changed, modified or terminated, except by an
instrument executed by Seller and Purchaser.

 

21.         WAIVER:

 

No waiver by either party of any failure or refusal by the other party to comply
with its obligations shall be deemed a waiver of any other or subsequent failure
or refusal to so comply. The provisions of this Section 21 shall survive the
Closing or the termination hereof.

 

22.         SECTION HEADINGS:

 

The headings of the various sections of this Agreement have been inserted only
for the purposes of convenience, and are not part of this Agreement and shall
not be deemed in any manner to modify, explain, expand or restrict any of the
provisions of this Agreement. The provisions of this Section 22 shall survive
the Closing or the termination hereof.

 

- 25 -

 

 

23.         GOVERNING LAW:

 

This Agreement shall be governed by the laws of the State of New York without
giving effect to conflict of laws principles thereof. The provisions of this
Section 23 shall survive the Closing or the termination hereof.

 

24.         PARTIES; ASSIGNMENT AND RECORDING:

 

(a)          This Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon Seller and Purchaser
and their respective successors and permitted assigns. Notwithstanding the
foregoing, neither party may assign this Agreement or the rights granted
hereunder without the prior written consent of the other party, which may be
withheld in such party’s sole discretion, for any or no reason whatsoever.
Purchaser shall have the right to assign this Agreement to an entity controlled
by Eric S. Langan.

 

(b)          Neither this Agreement nor any memorandum hereof may be recorded
without first obtaining Seller’s consent thereto, which may be withheld for any
or no reason whatsoever.

 

25.         FURTHER ASSURANCES:

 

Seller and Purchaser will do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, assignments, notices, transfers and
assurances as may be reasonably required by the other party, for the better
assuring, conveying, assigning, transferring and confirming unto Purchaser the
Property and for carrying out the intentions or facilitating the consummation of
this Agreement. The provisions of this Section 25 shall survive the Closing or
the termination hereof.

 

26.         THIRD PARTY BENEFICIARY:

 

This Agreement is an agreement solely for the benefit of Seller and Purchaser.
No other person, party or entity shall have any rights hereunder nor shall any
other person, party or entity be entitled to rely upon the terms, covenants and
provisions contained herein. The provisions of this Section 26 shall survive the
Closing or the termination hereof.

 

27.         JURISDICTION AND SERVICE OF PROCESS:

 

The parties hereto agree to submit to personal jurisdiction in the State of New
York in any action or proceeding arising out of this Agreement and, in
furtherance of such agreement, the parties hereby agree and consent that without
limiting other methods of obtaining jurisdiction, personal jurisdiction over the
parties in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in New York and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the parties by registered or certified mail to
or by personal service at the last known address of the parties, whether such
address be within or without the jurisdiction of any such court. Seller hereby
irrevocably designates its counsel, Zane and Rudofsky, as its agent for service
of process in connection with any matter relating to this Agreement. Purchaser
hereby irrevocably designates its counsel, Meister, Selig & Fein as its agent
for service of process in connection with any matter relating to this Agreement.
The provisions of this Section 27 shall survive the Closing or the termination
hereof.

 

- 26 -

 

  

28.         WAIVER OF TRIAL BY JURY:

 

Seller and Purchaser hereby irrevocably and unconditionally waive any and all
right to trial by jury in any action, suit or counterclaim arising in connection
with, out of or otherwise relating to this agreement. The provisions of this
Section 28 shall survive the Closing or the termination hereof.

 

29.         MISCELLANEOUS:

 

(a)          This Agreement may be executed in multiple counterparts, and pdf
format, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument.

 

(b)          Any consent or approval to be given hereunder (whether by Seller or
Purchaser) shall not be effective unless the same shall be given in advance of
the taking of the action for which consent or approval is requested and shall be
in writing. Except as otherwise expressly provided herein, any consent or
approval requested of Seller or Purchaser may be withheld by Seller or Purchaser
in its sole and absolute discretion.

 

(c)          As used in this Agreement, the term “business day” shall mean every
day other than Saturdays, Sundays, all days observed by the federal or New York
State government as legal holidays and all days on which commercial banks in New
York State are required by law to be closed. Any reference in this Agreement to
a “day” or a number of “days” (other than references to a “business day” or
“business days”) shall mean a calendar day or calendar days. If any time period
ends on a day that is not a business day, then such period shall automatically
be extended to the next business day.

 

(d)          The provisions of this Section 29 shall survive the Closing or the
termination hereof.

 

30.         ATTORNEYS’ FEES:

 

In the event of any litigation between the parties hereto to enforce any of the
provisions of this Agreement or any right of either party hereto, the
substantially non-prevailing party to such litigation shall pay to the
substantially prevailing party all costs and expenses, including reasonable
attorneys’ fees and disbursements, incurred herein by the substantially
prevailing party in and as part of the judgment rendered in such litigation.
This Section 30 shall survive Closing or the termination of this Agreement.

 

- 27 -

 

 

31.         LIKE-KIND EXCHANGE:

 

Seller desires, and Purchase is willing to cooperate (subject to the limitations
set forth below), to effectuate the sale of the Property by means of an exchange
of “like-kind” property which will qualify as such under Section 1031 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder. Seller reserves the right to assign its rights, but not its
obligations, hereunder to a qualified intermediary as provided in I.R.C. Reg.
1.1031(k)-1(g)(4) on or before the Closing Date. Upon written notice from Seller
to Purchaser, Purchaser agrees to cooperate with Seller to effect one or more
like-kind exchanges with respect to the Property (including, without limitation,
the signing of all required documents) provided that such cooperation shall be
subject to the following conditions: (a) such exchange shall not delay the
Closing and shall occur either simultaneously with the Closing or the purchase
money proceeds payable to Seller shall be paid, upon Seller’s prior written
direction to Purchaser, to a third party escrow agent or intermediary such that
Purchaser shall not be required to participate in any subsequent closing, (b)
Purchaser shall not be obligated to spend any sums or incur any expenses in
excess of the sums and expenses which would have been spent or incurred by
Purchaser if there had been no exchange, and (c) Purchaser shall not be
obligated to acquire or accept title to any property other than the Property,
and Seller shall not be obligated to acquire or accept title to any property.
Once Purchaser has paid the purchase money proceeds as directed by Seller,
Purchaser shall have no further obligation hereunder with respect to such
“like-kind” exchange. Seller hereby indemnifies and holds Purchaser harmless
from and against any costs, liabilities and expenses incurred or suffered by
Purchaser in connection with the “like-kind” exchange or exchanges described
herein with respect to the Property, which indemnity shall survive the Closing
until the expiration of any applicable statute of limitations.

 

32.         PURCHASER’S TITLE COMPANY:

 

Purchaser designates Metropolitan Abstract Corporation, as agent for either
First American Title, Stewart Title or Fidelity Title, as its title company for
this transaction. In the event such title company is unable or unwilling to
provide Purchaser with the necessary title insurance in order to consummate this
transaction then, in such event, Purchaser shall be obligated to accept title
insurance from a nationally recognized title insurance company designated by
Seller provided and/or on condition that Seller’s title insurance company shall
provide Purchaser with the insurance coverage that Purchaser’s title company was
unwilling or unable to provide. In addition to, and notwithstanding the
foregoing, if Purchaser’s title company is willing to provide the necessary
title insurance but requires that Purchaser pay an additional premium for such
insurance, but Purchaser is not obligated under this Contract to pay such
additional premium then, in such event, Seller may elect, in its sole
discretion, to pay such premium on Purchaser’s behalf.

 

[SIGNATURE PAGE TO FOLLOW]

 

- 28 -

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed the day and year first above written.

  

  REGENT 33rd REALTY CORP.       By:     Jack Elo, President       RCI HOLDINGS
INC.       By:     Eric S. Langan, President

 

The undersigned hereby acknowledges and consents

to the Escrow Provisions of Section 3 hereof:

 

ZANE and RUDOFSKY       By:     Eric S. Horowitz, Partner  

 

 

 

 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK )   ss.: COUNTY OF NEW YORK )

 

On the ___ day of _______________, before me, the undersigned, personally
appeared JACK ELO, Managing Member of REGENT 33rd REALTY CORP., personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the entity upon behalf of which the individual acted, executed the instrument.

 

      Notary Public

 

STATE OF NEW YORK )   ss.: COUNTY OF NEW YORK )

 

On the ____ day of ______________, before me, the undersigned, personally
appeared Eric S. Langan, President of RCI HOLDINGS, INC. personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the entity upon behalf of which the individual acted, executed the instrument.

 

      Notary Public

 

 

 

 

SCHEDULE A

 

SCHEDULE OF PROPERTY

 

Sched A-1

 

 



Sched A-2

 

  

SCHEDULE B

 

LIST OF PERSONALY

   

NONE

 

 

 

 

EXHIBIT 1

 

ESCROW AGENT'S WIRE INSTRUCTIONS

 

ZANE AND RUDOFSKY ATTORNEYS’ TRUST ACCOUNT

SIGNATURE BANK – WIRE INSTRUCTIONS

 

Signature Bank

565 Fifth Avenue

New York, NY 10017

ABA # 026013576

SWIFT # SIGN US 33

 

Account Title: Zane and Rudofsky, Attorneys’ Trust Account

Account No.: 1500881492

 

Exh 1

 

 

EXHIBIT 2

 

BARGAIN AND SALE DEED WITHOUT COVENANTS

CONSULT YOUR LAWYER BEFORE SIGNING THIS INSTRUMENT-THIS INSTRUMENT SHOULD BE
USED BY LAWYERS ONLY

THIS INDENTURE, made the      day of           ,       

 

BETWEEN

party of the first part, and

party of the second part,

WITNESSETH, that the party of the first part, in consideration of

Dollars

paid by the party of the second part, does hereby grant and release unto the
party of the second part, the heirs or successors and assigns of the party of
the second part forever,

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the

 

TOGETHER with all right, title and interest, if any, of the party of the first
part in and to any streets and roads abutting the above described premises to
the center lines thereof; TOGETHER with the appurtenances and all the estate and
rights of the party of the first part in and to said premises; TO HAVE AND TO
HOLD the premises herein granted unto the party of the second part, the heirs or
successors and assigns of the party of the second part forever.

 

AND the party of the first part, in compliance with Section 13 of the Lien Law,
covenants that the party of the first part will receive the consideration for
this conveyance and will hold the right to receive such consideration as a trust
fund to be applied first for the purpose of paying the cost of the improvement
and will apply the same first to the payment of the cost of the improvement
before using any part of the total of the same for any other purpose. The word
“party” shall be construed as if it read “parties” whenever the sense of this
indenture so requires.

 

IN WITNESS WHEREOF, the party of the first part has duly executed this deed the
day and year first above written.

 

IN PRESENCE OF:

 

                 

 

Exh 2-1

 

 

 

ACKNOWLEDGEMENT TAKEN IN NEW YORK STATE

 

State of New York, County of      , ss:

 

On the       day of       in the year      , before me, the undersigned,
personally appeared      

 

, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

ACKNOWLEDGEMENT BY SUBSCRIBING WITNESS TAKEN IN NEW YORK STATE

 

State of New York, County of      , ss:

On the       day of       in the year      , before me, the undersigned, a
Notary Public in and for said State, personally appeared      , the

subscribing witness to the foregoing instrument, with whom I am personally
acquainted, who, being by me duly sworn, did depose and say that he/she/they
reside(s) in      

 

(if the place of residence is in a city, include the street and street number if
any, thereof); that he/she/they know(s)

 

to be the individual described in and who executed the foregoing instrument;
that said subscribing witness was present and saw said

 

execute the same; and that said witness at the same time subscribed
his/her/their name(s) as a witness thereto

 

ACKNOWLEDGEMENT TAKEN IN NEW YORK STATE

 

State of New York, County of      , ss:

 

On the       day of       in the year      , before me, the undersigned,
personally appeared      

 

, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

ACKNOWLEDGEMENT TAKEN OUTSIDE NEW YORK STATE

 

*State of      , County of      , ss:

*(Or insert District of Columbia, Territory, Possession or Foreign County)

 

On the       day of       in the year , before me       the undersigned
personally appeared

 

Personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument, and that such individual make such appearance before
the undersigned in the      

 

(add the city or political subdivision and the state or country or other place
the acknowledgement was taken).

Bargain and Sale Deed

Without Covenants

 

Title No.

 

 

TO

 

 

 

 

SECTION:

 

BLOCK:

 

LOT:

 

COUNTY OR TOWN:

 

RETURN BY MAIL TO:

[tlogo.jpg]

 

 

 

 

 

 

 

 

  

Exh 2-1

 

 

EXHIBIT 3

 

FORM OF BILL OF SALE

 

REGENT 33rd REALTY CORP., a ______________________________, having an office
_________________________________________________________ (“Seller"), in
consideration of Ten Dollars ($10.00) and other good and valuable consideration
paid to Seller by ____________________________, having an address at
_____________________________ ________________________ ("Purchaser"), the
receipt and sufficiency of which are hereby acknowledged, hereby sells, conveys,
assigns, transfers, delivers and sets over to Purchaser all fixtures, equipment,
machinery, if any, appliances and other personal property (other than the
Excluded Personalty, as defined in that certain Purchase and Sale Agreement
dated _________ between Seller and Purchaser) owned by Seller and which are
located at and used or usable in connection with the real property located at
______________________________________.

 

TO HAVE AND TO HOLD unto Purchaser and its successors and assigns to its and
their own use and benefit forever.

 

This Bill of Sale is made by Seller without recourse and without any expressed
or implied representation or warranty whatsoever.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of
this ___ day of ____________________, 2012.

 

  By:       Name:     Title:

 

Exh 3-1

 

 

EXHIBIT 4

 

FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by REGENT 33rd REALTY CORP.
("Seller"), the undersigned hereby certifies the following:

 

1.          Seller is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as such terms are defined in the Internal Revenue Code
and Income Tax Regulations).

 

2.          Seller's U.S. employer identification number is _____________.

 

3.          Seller's office is:

 

__________________
__________________

 

4.          The undersigned understands that this certification may be disclosed
to the Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

 

  REGENT 33rd REALTY CORP.       By:       Name:     Title:

 

_________________, 2012

 

Exh 4-1

 

 

EXHIBIT 5

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, made and entered into this ____ day of
_______________, 2012, by and between REGENT 33RD REALTY CORP. ("Assignor"), a
New York Corporation located c/o __________________________, and
___________________________ (“Assignee”), a ________________________, located
___________________________.

 

WITNESSETH:

 

In exchange for Ten Dollars ($10.00), and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Assignor hereby
assigns to Assignee all Assignor's right, title and interest in, to and under
that certain Lease dated February 3, 2003 (the “Lease”), by and between
Assignor, as landlord, and Peregrine Enterprises Inc, as tenant, for the
premises known as 50 West 33rd Street, New York, New York;

 

TO HAVE AND TO HOLD unto each Assignee and its successors and assigns to their
and their own use and benefit forever.

 

Assignee hereby expressly assumes the obligations of Assignor under the Lease,
and Assignee shall defend, indemnify and hold Assignor harmless from and against
and all and claims, causes of action, costs and expenses (including, but not
limited to reasonable attorney’s fees of the attorneys of Assignor’s choosing)
arising out of, or relating to the Lease.

 

This Agreement is made by Assignor without recourse and without any expressed or
implied representation or warranty whatsoever.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption Agreement as of the date first above written.

 

  ASSIGNOR:       REGENT 33RD REALTY CORP.       By:         ASSIGNEE:       By:
 

 

 

 

 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK )   ss.: COUNTY OF NEW YORK )

 

On the ____ day of _____________________, 2012, before me, the undersigned,
personally appeared _________________________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument, and that such person made such appearance before the
undersigned.

 

      Notary Public

 

STATE OF NEW YORK )   ss.: COUNTY OF NEW YORK )

 

On the ____ day of _____________________, 2012, before me, the undersigned,
personally appeared _________________________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument, and that such person made such appearance before the
undersigned.

 

      Notary Public

  

 

 

 

EXHIBIT B

  

Record and Return to:

 

Emily B. Wolf, Esq.

Meister Seelig & Fein LLP

2 Grand Central Tower

140 East 45th Street, 19th Floor

New York, New York 10017

 

MEMORANDUM OF OPTION AGREEMENT

 

This Memorandum of Option Agreement (“Memorandum”) dated October 21, 2013
between Regent 33RD Realty Corp, a New York corporation, with an address c/o
Zane and Rudofsky, 601 West 26th Street, Suite 1315, New York, New York 10001
(“Optioner”) and RCI Holdings Inc., a Texas corporation, having an address of
10959 Cutten Road, Houston, Texas 77066 (“Optionee”), who agree as follows:

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Optioner grants to Optionee the exclusive right to purchase
Optioner’s interest in the real property known as 50 West 33rd Street, in the
County of New York, City and State of New York, further described as Block 834
and Lot 73, more particularly described in Exhibit A attached hereto, pursuant
to that certain Option Agreement (“Option Agreement”) dated as ofOctober 21,
2013, from the date hereof until midnight on the 30th day of September, 2018.

 

All the terms and conditions of the Option Agreement are made a part of this
Memorandum of Option Agreement as though fully set forth herein

 

[Signature pages to follow]

 

 

 

 

IN WITNESS WHEREOF, the Optioner and Optionee have duly executed this
Memorandum, this _21st _ day of October, 2013.

 

  OPTIONER:       REGENT 33RD REALTY CORP., a New York corporation       By: /s/
Jack Elo   Name: Jack Elo   Title:   Managing Member

 

STATE OF NEW YORK )     : ss.: COUNTY OF ___NY_____ )  

 

On the _21st _ day of October in the year 2013 before me, the undersigned, a
notary public in and for said State, personally appeared Jack Elo, Managing
Member of Regent 33rd Realty Corp., personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Kara A. Lobdell   Notary Public  

 

[Signature page for Memorandum of Option Agreement]

 

 

 

 

  OPTIONEE:       RCI HOLDINGS INC., a Texas corporation       By: /s/ Eric S.
Langan   Name:   Eric S. Langan   Title:   President

 

STATE OF __Texas_____ )     : ss.: COUNTY OF _Harris____ )  

 

On the ____ day of October in the year 2013 before me, the undersigned, a notary
public in and for said State, personally appeared Eric S. Langan, President of
RCI Holdings, Inc., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Kim Milton   Notary Public  

 

[Signature page for Memorandum of Option Agreement]

 

 

 

 

EXHIBIT A – LEGAL DESCRIPTION

 

 

 